Citation Nr: 1448017	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  05-37 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for lung cancer, to include as being secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from June 1972 to November 1973.

This case was previously on appeal before the Board of Veterans' Appeals (Board) on appeal from rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was remanded by the Board for additional development in November 2009 and September 2011.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals, aside from January and June 2014 briefs submitted by the Veteran's representative, copies of which have been physically added to the paper claims file, that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2009, the Veteran was afforded a hearing before an Acting Veterans Law Judge who has since retired from the Board.  As the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on appeal, the Veteran was contacted by letter in January 2014 requesting that he indicate whether he desired another hearing before a Veterans Law Judge.   38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  The Veteran responded to this letter in February 2014 by indicating that he desired a hearing before a Veterans Law Judge sitting at the RO, and the Veteran's representative in his June 2014 brief submitted to the Board indicated the Veteran still desired such a hearing.  As such, a remand is necessary in order to schedule the Veteran for his requested hearing.  38 C.F.R. § 20.704 (2013).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



